Robey, Judge,
delivered the following opinion:
On the 9th of April last we filed an opinion to which considerable care was given in preparation, holding that Maria Rodriguez y Pujáis, one of the defendants, was a Porto Rican, and' that therefore the cause came within the rule established by this, court in the Vallecillo y Mandry v. Bertran decision [2 Porto Rico Fed. Rep. 46], and that the cause must stand dismissed unless, within ten days, the declaration should be so amended *67as to cure this jurisdictional defect. Thereupon counsel for plaintiff dismissed the cause as to that particular defendant, but opposing counsel immediately contended that the cause must stand dismissed, as the said Maria Rodriguez y Pujals is an indispensable party to the same, claiming that the cause of action is one from which she cannot be dismissed under the law. The matter was submitted to the court without additional briefs or argument.
After examining the matter we are of opinion that she is not an indispensable party defendant, and that plaintiffs can proceed without joining her. At least, there is nothing at present apparent in the record which, in our opinion, renders her an indispensable party, but if, during the trial, it shall develop that she is, defendants may then avail themselves of the proper objection in that behalf.
Defendants will therefore be reauired to plead further or join issue in the cause.